Citation Nr: 0625679	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  02-10 839A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1956 to 
June 1959.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a July 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record discloses a need for further 
evidentiary development in this case.

The veteran contends that he injured his right knee during 
basic training but did not seek medical attention.  He 
reported that he injured it again and had medical treatment 
which was unsuccessful at Camp Chino in Italy.  He also 
reported that he was sent to Nuremburg Medical Center in 
Germany where an operation was performed on his right knee 
and that he was on crutches for approximately three months.  

The veteran had originally noted the injury treatment date as 
from February 1956; however, in January 2002, the veteran 
submitted a Statement in Support of Claim which advised that 
he was correcting previous information he had provided to 
reflect that he was in the hospital around Christmas 1957.  

NPRC sent morning reports and abstracts from 1956 per the RO 
request's for sick/morning reports from February 1, 1956 to 
May 31, 1956.  The Board notes that the RO did request 
morning reports, sick call reports, and hospitalization for 
December 1957; however, NPRC responded that they needed the 
complete organization.  Therefore, it is the Board's opinion 
that another attempt should be made to obtain sick reports 
and morning reports for November and December 1957 and 
January 1958.  



Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that the veteran identify the 
unit to which he was assigned in November 
and December 1957 and January 1958.  
Please explain to the veteran that when 
records are assumed destroyed, complete 
organizational data is required to enable 
a search of secondary sources.  To 
facilitate a search of these secondary 
sources, NPRC must be supplied with the 
lowest echelon of command in which the 
veteran was a member on the date of 
alleged treatment.  Data which includes 
only a higher echelon of the veteran's 
organization or unit or vague dates of 
alleged treatment is insufficient. 

2.  With information from the veteran, 
The RO should contact the National 
Personnel Records Center (NPRC) or other 
appropriate repository of records, and 
request that the sick reports and morning 
reports be investigated from November 1, 
1957 to January 31, 1958 for remarks 
pertaining to the veteran alleged right 
knee injury. The RO should also request 
copies of the veteran's service personnel 
records. All efforts to obtain such 
records should be documented in the 
claims folder.

3.  After ensuring that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), the 
case should be reviewed on the basis of 
the additional evidence.  If the benefit 
sought is not granted in full, the 
veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



